Harper, Ch.
The Court concurs with the Chancellor on the reasoning used, that the effect of the conveyance by the feoffment with the release of the right of entry, will be to bar the contingent remainders at law, and give a good title. Bat a majority of the Court is of opinion, according to the intimation of Lord Eldon, in Roach v. Kidd, and the general doctrine of this Court, that it ought not to interfere to aid the tenants for life in defeating the remainders, or compel the vendees to accept such titles; and it is not perceived that any inconvenience can be sustained by the parties from this determination. One of the complainants has received the purchase money and needs no aid — the other has received part of the purchase money, and can only be required to execute title upon receiving the bond and mortgage stipulated by her contract. Though titles have been tendered and refused, yet the defendants may again demand them; and if they should be refused on the part of complainants, may sustain actions at law on their bonds for title.
It is ordered and decreed, that the decree be reversed, and the bills in both cases dismissed.